Carpenter, J.
On the 30th day of March, 1868, George L. Rockwell, one of the defendants, sued out a writ of replevin in his favor against the plaintiff, under the 341st section of the statute with regard'to civil actions. Gen. Statutes, page 78. By virtue of this writ a horse was taken from the plaintiff and delivered to said Rockwell. The writ, through the negligence of the officer serving the same, was never returned to court, and no further action was had thereon. The bond, executed by the defendants at the time of suing out the writ, was conditioned to pay the costs in case the plaintiff in the suit failed to prosecute to effect, and also to pay all damages that should be recovered by the defendant in the suit, and to return the property replevied in case the plaintiff failed to establish his right to it. The present suit is an action upon that bond. The plaintiff obtained a verdict, and the defendants move for a new trial.
*147The motion presents two questions:—
1. Was there a failure to prosecute the replevin suit to effect, and establish the right of the plaintiff therein to the property in question ?
2. Was it competent for the defendants, in mitigation of damages, to prove that Rockwell was in fact the owner of the horse ?
The ruling of the court in both instances was adverse to the defendants.
1. The charge of the court in respect to the first question was manifestly correct. It is the duty of a plaintiff in a replevin suit to see that all the necessary steps are taken to bring the cause to trial, in order that both parties may have an opportunity to present their claims, and that the question of title may be finally determined. A failure to do this, either through his own negligence or the negligence of the officer employed by him, is a failure to prosecute to effect, and subjects him to an action on his bond. The court charged the jury in accordance with this view, and the defendants have no just reason to complain.
2. The defendants offered to prove, in mitigation of damages, that Rockwell was in fact the owner of the horse. The evidence was objected to by the plaintiff, and the court excluded it. The case of Ormsbee v. Davis, 16 Conn., 567, is relied upon as sustaining this ruling. That case is distinguishable from this. In that case the plaintiff in the replevin suit withdrew the action, and thereupon the court rendered udgment against him for the return of the property. He refused to return it, and a suit was brought on the replevin bond. One ground of defense was that he was the owner of the property, and this he claimed was a legal excuse for not complying with the judgment of the court. The Supreme Court held otherwise. The judgment of return could only be rendered upon the plaintiff’s failure to make out a title. The court must therefore of necessity have foun'd that he did not make out his title. Proof of title in the plaintiff tended to impeach that judgment and call in question its propriety iii a collateral manner.
*148In this case thei’e was no judgment of return. The defendant did not in fact have any opportunity to establish his title, and no court passed upon that question. The evidence offered in this case, therefore, was not obnoxious to the objection that it impeached a judgment collaterally.
But that case differs from this in another respect. In that case the evidence was offered as a complete defense to the action ; here it is offered simply in mitigation of damages. This distinction, in view of recent decisions, is an important one. The common practice now is, in cases of defaults and demurrers, to admit evidence disproving a cause of action in mitigation of damages, but not to admit it as a defense. The question now before us was not decided in Ormsbee v. Davis, and we are at liberty to consider it independently of that case.
We agree it is irregular and improper for a party to gain possession of property by means of a writ of replevin, and then withdraw or otherwise abandon his suit and try the question of title in an action on the replevin bond. We have no disposition to encourage such a proceeding. Hence the propriety, in such a case, of holding a party liable on his bond, and subjecting him to some damages. But it is believed that a certain liability to costs in both cases will be sufficient to prevent the practice from prevailing to any considerable extent. At all events, we do not feel called upon, in an action like this, where the plaintiff without any personal .fault has had no opportunity to prove his title, to go further, and, in addition to costs, to subject him also to a loss of his property. ' For we must assume, for the purposes of this question, that the title is in him. If he cannot avail himself of that title to affect the damages in this action, it is difficult to see how he can ever make it available. It is true he might have complied with the condition of the bond by returning the property, in which_ case he might have tried the title in another action of replevin : but after a recovery in this action it will be too late for that course, and the damages awarded against him cannot in any form of action be recovered back. If the plaintiff is permitted to recover the full value of the horse, he *149recovers for property not belonging to him, and is accountable to no one; while the defendant is compelled to pay for his own property, and is without redress. Consequences like these should be avoided if possible. Such a result is unnecessary. Nothing in the bond, the statute, or the authorities cited, requires it. Justice forbids it. The statute, (Gen. Statutes, p. 40, sec. 193) provides, that “ in actions on penal bonds, containing conditions which have been forfeited and broken, the court, or jury when tried by the jury, shall find and assess such damages as are justly and equitably due, and judgment shall not be rendered for the whole penalty unless it appears to be due.” The question therefore is, how much is equitably due the plaintiff? Certainly not the full value of the horse, unless he owns him, or the defendant is in some way estopped from showing his own title. In Ormsbee v. Davis a judgment of return estopped the defendant. No such judgment exists in this case, and the other facts existing do not, as we have seen, justify us in applying the doctrine of estoppel. The value of the horse to the plaintiff was the important inquiry. If the defendant could show that the plaintiff had no title or claim to the horse, that would prove that he was of no legal value to him, and damages should have been awarded accordingly.
Eor these reasons we think that the evidence offered should have been received, and that a new trial should be advised.
In this opinion the other judges.concurred.